BRICKELL, C. J.
— 1. The lands are not accurately and artificially described in the mortgage, yet, taking the description in its entirety, there is no uncertainty as to the 'lands intended to be conveyed. The conveyance is of two several and adjoining pareéis of land. The parcel of two acres, on which the mills are situate, is not part of the other parcéj, designated as the north quarter of the quarter section. Thejp form a separate tract, conveyed in addition to. the tract there*101¡by designated. They adjoin that tract, and are described as part of the north-west quarter of the' quarter section. The boundary .of them is commenced at the south-east corner of the said tract, referring evidently to the preceding words, north-west quarter of the south-tcest quarter. Thus, it is rendered certain, looking alone to the description, that north quarter means, and can mean only, the north-east quarter of the south-west quarter. To that quarter only are the words capable of application, and the whole description, when taken in connection, of itself applies the words to that quarter. ~When so applied, there is no uncertainty or ambiguity to be explained by parol evidence, or by resorting to the relations of the mortgagor to the several parcels of land.
2. The sale of the lands under the power in the mortgage, resting wholly in parol, did not divest the legal estate of the mortgage, or cut off the equity of redemption of the mortgagor — it was as to the lands a mere nullity. Payment of the mortgage debt in part, or in whole, is not in a court of law a ■defense to an action of ejectment brought by the mortgagee. Slaughter v. Doe, ex dem, MSS. The Circuit Court erred in the charge given on the request of the defendants.
Beversed and remanded.